615 S.W.2d 175 (1981)
CRA, INC., Petitioner,
v.
Bob BULLOCK et al., Respondents.
No. B-9801.
Supreme Court of Texas.
March 18, 1981.
Rehearing Denied April 15, 1981.
McGinnis, Lochridge & Kilgore, C. Morris Davis, Austin, for petitioner.
Mark White, Atty. Gen., Connie Ode and Bill Kimbrough, Asst. Attys. Gen., Austin, for respondents.
PER CURIAM.
This is an appeal from a summary judgment for a foreign cooperative association ordering the recovery of franchise taxes paid under protest. The court of civil appeals reversed and rendered. 603 S.W.2d 303.
The court of civil appeals correctly held that the petitioner was not an association organized under the Cooperative Association Act in that it had only one member, and that it was not exempt from payment of franchise taxes even though it was related to an association which was exempt from payment of such taxes.
*176 The court of civil appeals was in error in rendering judgment for respondents. A summary judgment was granted and the adverse party did not also seek a summary judgment. In this situation where upon appeal it is determined that the summary judgment was improperly granted, the appeal does not afford a basis for rendering a judgment for the non-moving party. Hall v. Mockingbird AMC/Jeep, Inc., 592 S.W.2d 913 (Tex.1979).
The writ of error is granted and, without hearing oral argument, that part of the judgment of the court of civil appeals reversing the summary judgment is affirmed. That part of the judgment of the court of civil appeals rendering judgment for respondents is reversed and the cause is remanded to the trial court for trial on the merits. Rule 483, Texas Rules of Civil Procedure.